department of the treasury internal_revenue_service washington d c contact person identification_number telephone number t eo b3 employer_identification_number sep -7 date sin legend k k dear sir or madam this is in reply to a letter dated date from your authorized representative and previous correspondence wherein you requested certain rulings concerning the federal tax consequences of the transactions described below you are an electric cooperative that is exempt from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 your tax_year is the calendar_year you represent that you owned the rights to sell satellite television service dbs to your member-patrons and you leased such rights to your subsidiary you appoint all the members of the subsidiary’s board_of directors you represent that the subsidiary is treated as a nonprofit organization but it is not exempt from federal_income_tax you have received installment payments in the amount of dollar_figurex from your subsidiary you provide electricity to your member-patrons you obtained a loan rus loan from the rural utilities services a governmental agency you used the loan to finance the construction of an electric power generation plant and facilities which deliver electricity to member-patrons these facilities included poles towers fixtures conductors underground conduit line transformers services and meters you state that you repaid the rus loan before its maturity_date and received a discount the amount of the discount was dollar_figurey you have requested the following rulings to exclude from unrelated_trade_or_business income as defined in sec_512 of the code the debt discount received from a prepayment of a rural utilities services loan and to exclude from unrelated_trade_or_business income as defined in sec_512 of the code installment_sale payments received from the sale of a dbs franchise sec_501 of the code provides for the exemption from federal_income_tax of benevolent_life_insurance_associations of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations but only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses revrul_83_170 1983_2_cb_97 describes a cooperative organization formed to provide cabie television service to its members membership is required in order to receive cable television service the rev_rul states that the term like organization as used in sec_501 of the code is applicable only to those mutual or cooperative organizations that are engaged in activities similar in nature to the public_utility type of service or business customarily conducted by the specified organizations the rev_rul notes that cable television corporations are similar in nature to public_utilities and concludes that the organization qualifies for exemption from federal_income_tax as a like organization within the meaning of sec_501 sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions ailowed by this chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_513 of the code provides in pertinent part that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_513 of the code provides in part that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the income_tax regulations provides in pertinent part that unless one of the specific exceptions of sec_512 or sec_513 is applicable gross_income of an exempt_organization subject_to the tax imposed by sec_511 is includible in the computation of unrelated_business_taxable_income if it is income from trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt_function 4i sec_1_513-1 of the regulations provides in pertinent part that for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the regulations provides in pertinent part that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued this requirement must be applied in light of the purpose of the unrelated_business_income_tax to place exempt_organization business activities upon the same tax basis as the nonexempt business endeavors with which they compete hence for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of nonexempt organizations sec_1_513-1 of the regulations provides that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question - the activities that is of producing or distributing the goods or performing the services involved - and the accomplishment of the organization's exempt purposes sec_1_513-1 of the regulations provides in pertinent part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income further it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one for this relationship to exist the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes whether such activities contribute importantly to such purposes depends in each case upon the facts and circumstances involved as noted in sec_1_513-1 of the regulations gross_income of an organization subject_to the unrelated_business_income_tax is included in the computation of such tax if the activity that gives rise to the income has three attributes first the activity must constitute a trade_or_business second the trade_or_business must be regularly carried on by the organization and third the trade_or_business must not be substantially related to the organization’s exempt_purpose our review of the facts and circumstances in this case indicates that the payments of dollar_figurex you received from your subsidiary for the lease of the satellite television rights does not have one of the three attributes required for an unrelated_trade_or_business under sec_513 of the code specifically the amounts in question are derived from an activity that furthers your exempt purposes under sec_501 revrul_83_170 supra states that providing cable television services is an activity permitted under sec_501 like the organization described in the rev_rul which provided cable television services you provide satellite television services to your patron-members through your wholly controlled nonprofit subsidiary the subsidiary charges your members for such services and makes payments to you in the amount of dollar_figurex for the rights to satellite television service pursuant to a iease since the payment from your subsidiary is derived from an activity that is substantially related to your exempt_purpose under sec_501 we conclude that payments in the amount of dollar_figurex do not constitute unrelated_business_taxable_income under sec_51 a the amount of dollar_figurey which you received for the early repayment of the rus loan before its maturity_date also does not have one of the required three attributes with regard to the unrelated_business_income_tax specifically the amount derived by prepaying the rus loan is a one-time event and is not regularly carried on although this amount is income for purposes of the percent member income test under sec_501 c a of the code we conciude that it is not subject_to the tax on unrelated_business_income accordingly based on the foregoing facts and representations we rule as follows the debt discount received from a prepayment of a rural utilities services loan is excluded from unrelated_trade_or_business income under sec_512 of the code and the installment_sale payments received from the sale of a dbs franchise is excluded from unrelated_trade_or_business income under sec_512 of the code this ruling is subject_to the following caveat the amount received as a discount from the early repayment of a rus loan is considered nonmember income for purposes of the percent member income test under sec_501 a of the code except as otherwise ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under other provisions of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives you should keep a copy of this letter in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent gr r q if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely rede c one fr robert c harper jr manager exempt_organizations technical group hy
